—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 22, 1991 (People v Thomches, 172 AD2d 786), affirming a judgment of the Supreme Court, Queens County, rendered September 29, 1986.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, *412463 US 745). Mangano, P. J., Sullivan, Altman and Luciano, JJ., concur.